Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-5 and 8-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an apparatus comprising: a semiconductor device comprising an integrated circuit and a plurality of external radiating elements at a surface of the semiconductor device, the radiating elements including at least one transmit element and at least one receive element; and a test apparatus for testing the semiconductor device, the test apparatus comprising: a surface for placing against said surface of the semiconductor device; and at least one waveguide, wherein each waveguide extends through the test apparatus for routing electromagnetic radiation transmitted by one of said transmit elements of the semiconductor device to one of the receive elements of the semiconductor device, wherein each waveguide comprises a plurality of waveguide openings for coupling electromagnetically to corresponding radiating elements of the plurality of radiating elements located at the surface of the semiconductor device, wherein a spacing between the waveguide openings of each waveguide of the test apparatus is larger than, or smaller than a spacing between the corresponding radiating elements of the semiconductor device, and wherein at least one of the waveguides is configured to route electromaqnetic radiation transmitted by one of said transmit elements of the semiconductor device to a plurality of receive elements of the semiconductor device, wherein said wavequide comprises: a first branch for conveyinq electromaqnetic radiation transmitted by said transmit element; and at least two further branches coupled to the first branch for routinq said electromaqnetic radiation to said plurality of receive elements in combination with all other elements in claim 1.

Regarding claims 2-5, 8-9 and 17-20 the claims are allowed as they further limit allowed claim 1.

Regarding claim 10, the prior art of record does not teach alone or in combination A method of testing a semiconductor device, the method comprising: providing a semiconductor device comprising an integrated circuit and a plurality of external radiating elements at a surface of the semiconductor device, the radiating elements including at least one transmit element and at least one receive element; -3-82193087US03 providing a test apparatus for testing the semiconductor device, the test apparatus comprising: a surface for placing against said surface of the semiconductor device; and at least one waveguide, wherein each waveguide extends through the test apparatus for routing electromagnetic radiation transmitted by one of said transmit elements of the semiconductor device to one of the receive elements of the semiconductor device, wherein each waveguide comprises a plurality of waveguide openings for coupling electromagnetically to corresponding radiating elements of the plurality of radiating elements located at the surface of the semiconductor device, wherein a spacing between the waveguide openings of each waveguide of the test apparatus is larger than, or smaller than a spacing between the corresponding radiating elements of the semiconductor device, and transmitting electromagnetic radiation from at least one said transmit element to at a plurality of said receive elements via at least one waveguide of the test apparatus, the at least one wavequide comprising a first branch for conveyinq electromaqnetic radiation transmitted by said transmit element and at least two further branches coupled to the first branch for routinq said electromaqnetic radiation to said plurality of receive elements in combination with all other elements in claim 10.

Regarding claims 11-16, the claims are allowed as they further limit allowed claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/           Examiner, Art Unit 2866                                                                                                                                                                                             
/JERMELE M HOLLINGTON/           Primary Examiner, Art Unit 2858